1

2

3

4

5
                       UNITED STATES DISTRICT COURT
6
                              DISTRICT OF NEVADA
7

8    UNITED STATES OF AMERICA,             Case No. 3:15-cr-00061-HDM-WGC
9                         Plaintiff,
          v.                               ORDER
10
     BRIAN FOX,
11
                          Defendant.
12

13        Defendant Brian Fox will have until September 13, 2019, to

14   file a reply to the government’s response to his motion to vacate

15   pursuant to 28 U.S.C. § 2255.

16        IT IS SO ORDERED.

17        DATED: This 13th day of August, 2019.
18

19                                   ____________________________
                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


                                       1
